SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 26, 2012 POAGE BANKSHARES, INC. (Exact Name of Registrant as Specified in Charter) Maryland 001-35295 45-3204393 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 1500 Carter Avenue, Ashland, Kentucky (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (606) 324-7196 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.06 Material Impairments On November 26, 2012, Poage Bankshares, Inc. (the “Company”) determined that it will likely be required to record a charge for impairment of certain loans in the aggregate amount of approximately $972,000.The impairment relates to the creation of fictitious loans by a former employee of the Company’s subsidiary and was discovered by management while in the process of upgrading the Company’s lending controls and procedures. The Company has reported this event to its blanket bond insurance provider and is working with the provider to determine the extent of any coverage. This Form 8-K contains certain forward-looking statements.Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts.They often include words like “believe,” “expect,” “anticipate,” “estimate,” and “intend” or future or conditional verbs such as “will,” “would,” “should,” “could,” or “may.”Forward-looking statements are subject to risks and uncertainties that may cause actual results to differ materially from expected results, such as the discovery of additional fraudulent activities, the risk of fraudulent activities not detected bythe Company’s policies and procedures, failure to recover or delays in recovering insurance proceeds if any, changes in the general economic conditions, and legislative and regulatory changes that adversely affect the business of Home Federal Savings and Loan Association and Poage Bankshares, Inc. and changes in the securities markets.Poage Bankshares, Inc. undertakes no obligation to publicly update or revise any forward-looking statements. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. POAGE BANKSHARES, INC. DATE: November 28, 2012 By: /s/ Ralph E. Coffman, Jr. Ralph E. Coffman, Jr. President and Chief Executive Officer
